Citation Nr: 0900675	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1971 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which, in pertinent 
part, denied service connection for hypertension and 
tinnitus.  

In October 2007, the Board remanded the appeal in order that 
additional notice pursuant to the Veterans Claims Assistance 
of 2000 (VCAA) and a copy of 38 C.F.R. § 3.310 effective 
October 2006 could be issued, that VA opinions regarding the 
etiology of the disabilities on appeal could be obtained, and 
that whether the veteran desired to have a hearing could be 
clarified.

The veteran, and his representative, have clarified that 
veteran does not desire a hearing.  See 38 C.F.R. § 20.704.  
Review of the claims file indicates that the directed VCAA 
notice was issued, VA opinions were obtained, and the veteran 
was issued a copy of the amended 38 C.F.R. § 3.310 in the 
April 2008 supplemental statement of the case.  

As discussed below, however, after review of the subsequently 
obtained VA opinions, the Board finds that the opinion 
regarding the etiology of the hypertension is inadequate.  
Thus, unfortunately, an additional remand is required 

Therefore, the issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

There is sufficient medical and lay evidence to show that the 
veteran has tinnitus that is due to prolonged in-service 
exposure to communications equipment noise.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for tinnitus.  Therefore, no further development is needed 
with regard to this appeal.   



Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran asserts that he has tinnitus due to exposure to 
noise during service.  At the time of the October 2007 Board 
remand, the claims file contained medical evidence of 
tinnitus and both lay and service personnel evidence 
indicating  exposure to excessive noise during service.  
Review of the personnel records indicates that the veteran's 
duties during service included those of a communication 
equipment technician.  In a December 2002 VA audiological 
examination, the veteran provided a history of in-service 
noise exposure from aircraft engines and firearms.  Following 
that evaluation, the diagnosis was recorded as mild 
sensorineural hearing loss at 3000 Hertz.

Based on this evidence, the Board obtained a VA medical 
opinion.  In a March 2008 document, a clinician concluded 
after reviewing both VA and private medical records that 
"tinnitus was aggravated by prolonged exposure to 
communications equipment."  The clinician wrote that the 
veteran's hearing condition could be likely caused by ageing 
(presbycusis) and to a lesser degree previous exposure to 
noise.  The clinician continued, that based on review of the 
2002 audiological report, the veteran had a mild to moderate 
hearing loss bilaterally and that tinnitus could be an early 
symptoms of hearing loss.  

Analysis

The Board finds that service connection for tinnitus is 
warranted.  The veteran had over twenty years of active duty 
and the personnel records document that he served part of 
this time as a communications equipment technician, which 
undoubtedly resulted in prolonged exposure to excessive 
noise.  Moreover, the Board finds that the veteran's 
statements regarding the level of noise exposure during 
service are credible and that he is competent to state that 
he has ringing in his ears.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In the opinion obtained pursuant to the 
Board's remand, while the clinician used the word 
"aggravate," as there is no evidence that the veteran 
experienced tinnitus before service, it is apparent that the 
clinician was seeking to convey that in-service noise 
exposure from communications equipment contributed, at least 
in part, to the veteran's development of tinnitus.

Therefore, after review of the evidence of noise exposure in 
service, the veteran's history of experiencing ringing or 
noise in his ears, and the positive VA opinion that links 
tinnitus, at least in part, to his prolonged exposure to 
excessive noise while on active duty, the Board finds that 
service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is warranted.


REMAND

At the time of the October 2007 Board remand, the claims file 
contained evidence that the veteran had been diagnosed as 
having hypertension and contained a private April 2004 
medical opinion.

A December 2002 VA psychiatric examination documented that 
the veteran had recently been diagnosed as having 
hypertension.  In the April 2004 opinion, the clinician 
concluded that the veteran's "sedentary lifestyle, chronic 
smoking, elevated cholesterol (based on his lipid profile), 
and (post-traumatic) stress disorder were predisposing 
factors for his hypertension.  The opinion does not indicate, 
specifically, that PTSD has caused or aggravated 
hypertension, but does suggest a relationship and service 
connection is in effect for PTSD.

In the October 2007 remand, the Board outlined VA regulations 
that provide for service connection for disabilities caused 
or aggravated by service-connection disabilities.  See 
38 C.F.R. § 3.310.  The Board determined that a remand was 
required, in part, to obtain an opinion regarding whether the 
veteran's hypertension was caused or aggravated by his 
service-connected PTSD.  

This VA opinion was issued in March 2008.  The report 
indicates that the VA clinician was asked to address the 
following question:  Whether it is at least as likely as not 
that the veteran's service-connected PTSD materially 
contributed to the development of hypertension, or whether it 
is as likely as not that PTSD permanently worsened or 
aggravated hypertension?  The Board notes at the outset that 
this question is differently phrased than posed by the Board 
in the October 2007 Board remand.

The clinician opined that the veteran's essential 
hypertension was less likely as not aggravated by PTSD.  The 
clinician provided as rationale that the veteran's 
hypertension is of the essential type, idiopathic (unknown) 
in etiology.  He continued that the disability was detected 
at an "age appropriate time," when most people in middle 
age can start to suffer from hypertension.  Therefore, the 
clinician found that the disability could not be attributed 
solely to PTSD nor could the clinician find categorically 
that his hypertension was aggravated by PTSD.  (Emphasis 
added.)  The clinician continued, by stating that the type of 
hypertension was multifactorial in origin.  He noted that to 
attribute the hypertension to the service-connected PTSD 
would be "merely speculative in nature."

After review of the opinion, the Board finds that it in 
inadequate to answer the question before the Board.  Although 
the clinician states that it is "less likely than not" that 
the hypertension was aggravated by PTSD in one portion of the 
opinion, in another part of the opinion the clinician wrote 
that he could not "categorically" find that the 
hypertension was aggravated by PTSD.  The Board finds that 
this is evidence that the clinician was using a higher 
standard of proof than directed.  Further, the clinician was 
not asked whether the disability was "solely" attributable 
to PTSD.  The Board finds that this is evidence that the 
clinician was evaluating the etiology under a higher standard 
of causation than directed.  Lastly, the clinician finished 
his opinion by finding that providing a positive nexus 
opinion would require speculation, but the clinician's stated 
opinion appears not to rely on speculation.  

Therefore, a remand is required to obtain another VA opinion.  
This opinion should be provided by a different VA clinician, 
if possible, than the clinician who provided the March 2008 
opinion.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the veteran for hypertension and PTSD 
should be obtained and made part of the claims file.  
38 C.F.R. § 3.159(c)(1)(2).



In view of the foregoing, the case is REMANDED for the 
following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for hypertension and PTSD should 
be obtained and made part of the claims 
file.

2.  Obtain a VA medical opinion for the 
purpose of determining whether the 
veteran's hypertension was caused or 
aggravated by service-connected PTSD.  
If possible, the opinion should be 
obtained from a physician other than the 
clinician who provided the March 2008 
opinion.

The claims file should be sent to the 
physician.  Following the review of the 
relevant evidence in the claims file, 
the physician should answer the 
following:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
current hypertension was caused 
or aggravated by service-
connected PTSD?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.
	
The physician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the physician finds that hypertension 
was aggravated by a service-connected 
PTSD, to the extent that is possible, 
the clinician is requested to provide an 
opinion as to approximate baseline level 
of severity of the disability (e.g., 
mild, moderate) before the onset of 
aggravation.

3.  Thereafter, the veteran's claim for 
service connection for hypertension, to 
include as secondary to PTSD must be 
adjudicated on the basis of the relevant 
evidence of record and all governing 
legal authority.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


